UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-7997



RICHARD LEE COOK,

                                               Plaintiff - Appellant,

             versus


ROY CHERRY, Superintendent; DAVID SIMONS,
Assistant Superintendent; LUIS IGNACIO, Jail
Psychiatrist,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T.S. Ellis III, District
Judge. (CA-04-974-1)


Submitted:    February 9, 2005            Decided:     February 17, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Lee Cook, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Richard Lee Cook seeks to appeal the district court’s

order dismissing his 42 U.S.C. § 1983 (2000) action in part.

Cook’s claim against Defendant Luis Ignacio remains pending in the

district court.   This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

The order Cook seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.     Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 2 -